TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00502-CV



                                        F. M. J., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


        FROM THE COUNTY COURT At LAW NO. 1 OF WILLIAMSON COUNTY
       NO. 17-0087-CPSC1, HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               F.M.J. appeals from the trial court’s order terminating her parental rights to her child.1

See Tex. Fam. Code § 161.001. Following a bench trial, the trial court found by clear and

convincing evidence that statutory grounds for terminating F.M.J.’s parental rights existed and that

termination was in the child’s best interest. See id. § 161.001(b)(1) (D), (E), (L), (M), (O), (2).

               On appeal, F.M.J.’s court-appointed attorney has filed a motion to withdraw and

a brief concluding that the appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641,

646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from

termination of parental rights). The brief meets the requirements of Anders by presenting a




       1
        We refer to appellant, who is the mother of the child, by her initials only. See Tex. Fam.
Code § 109.002(d); Tex. R. App. P. 9.8.
professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced on appeal. See 386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Appellant’s counsel has

certified to this Court that he provided F.M.J. with a copy of the Anders brief and motion to

withdraw as counsel and informed her of her right to examine the appellate record and to file a pro

se brief. The Department of Family and Protective Services has filed a response to the Anders brief,

stating that it will not file a response unless it deems a brief necessary after the review of any pro se

response or request from this Court. To date, F.M.J. has not filed a pro se brief.

                Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on F.M.J.’s

behalf, and have found nothing that would arguably support an appeal. We agree that the appeal is

frivolous and without merit. Accordingly, we affirm the trial court’s order terminating F.M.J.’s

parental rights. We deny counsel’s motion to withdraw.2




        2
         See In re P.M., 520 S.W.3d 24 (Tex. 2016) (per curiam). In In re P.M., the Texas Supreme
Court held that the right to counsel in suits seeking the termination of parental rights extends to “all
proceedings in [the Texas Supreme Court], including the filing of a petition for review.” Id. at 27.
Accordingly, counsel’s obligation to F.M.J. has not yet been discharged. See id. If F.M.J., after
consulting with counsel, desires to file a petition for review, counsel should timely file with the
Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.” See id.
at 27–28.

                                                   2
                                          _____________________________________________
                                          Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Affirmed

Filed: October 5, 2018




                                             3